ORDER
PER CURIAM.
The defendant, James A. Long, appeals from the judgment entered upon his convictions by a jury for attempted first-degree robbery, Section 569.020 RSMo 2000, and possession of drug paraphernalia, Section 195.233 RSMo 2000. On appeal, the defendant alleges that the trial court plainly erred in denying his motion to suppress and in admitting his alleged oral and written statements into evidence. The defendant contends the trial court’s ruling was not supported by substantial evidence that the alleged statements were voluntary.
We have reviewed the parties’ briefs and the record on appeal. We find no error, plain or otherwise. An extended opinion reciting the detailed facts and restating the principles of law would have no juris*538prudential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 30.25(b).